Exhibit 99.1 TerraSea Environmental Solutions,LLC Financial Statements as of December31, 2016 (Unaudited) and 2015, and for the Years EndedDecember31, 2016 (Unaudited), 2015 and 2014, and Independent Auditor’s Report TERRASEA ENVIRONMENTAL SOLUTIONS,LLC Table of contents Page INDEPENDENT AUDITOR’S REPORT 2-3 FINANCIAL STATEMENTS AS OF DECEMBER 31, 2016 (UNAUDITED) AND 2015 AND FOR THE YEARS ENDED DECEMBER 31, 2016 (UNAUDITED), 2015 AND 2014:Statement of Net Liabilities in Liquidation (Liquidation Basis)4 Statement of Changes in Net Liabilities in Liquidation (Liquidation Basis)5 Statements of Operations (Going Concern Basis)6 Statements of Members’ Deficit (Going Concern Basis)7Statements of Cash Flows (Going Concern Basis)8Notes to Financial Statements9–12 Independent Auditor's Report To the Members of TerraSea Environmental Solutions, LLC We have audited the accompanying financial statements of TerraSea Environmental Solutions, LLC, which comprise the statement of net liabilities in liquidation as of December 31, 2015 and the related statements of changes in net assets in liquidation and cash flows for the year then ended and the related statements of operations, members' equity (deficit), and cash flows for the year ended December 31, 2014, and the related notes to the financial statements.
